Exhibit 10.1
Confidential Treatment Requested
EXECUTION VERSION
MANUFACTURING AND LICENSING AGREEMENT
This MANUFACTURING AND LICENSING AGREEMENT (this “Agreement”) is dated as of
May 30, 2008 (the “Effective Date”) between Kensey Nash Corporation, a Delaware
corporation having its principal place of business at 735 Pennsylvania Drive,
Exton, PA 19341 (hereinafter referred to as “KNC”), and Spectranetics
Corporation, a Delaware corporation having its principal place of business at 96
Talamine Court, Colorado Springs, CO 80907 (hereinafter referred to as
“Spectranetics”).
Whereas, pursuant to that certain Asset Purchase Agreement by and between KNC
and Spectranetics, dated as of May 12, 2008 (the “Purchase Agreement”), KNC
agreed to sell, effective as of the date hereof, to Spectranetics certain assets
related to the KNC endovascular product line, which assets include the ThromCat,
SafeCross and QuickCat products.
Whereas, Spectranetics wishes for KNC to manufacture such products and KNC is
willing, for the consideration and on the terms set forth herein, to manufacture
such products.
Now, therefore, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, KNC and Spectranetics agree as follows:

1.   DEFINITIONS

  1.1   “Accounting Arbitrator” has the meaning set forth in Section 8.2 hereof.
    1.2   “Additional Assets” means collectively the Additional QuickCat Assets
and the Additional SC/TC Assets.     1.3   “Additional Payment” has the meaning
set forth in Section 6.2 hereof.     1.4   “Additional QuickCat Assets” means
collectively all (i) saleable inventory and work-in-process of the QuickCat
Products, (ii) raw materials for the QuickCat Products and (iii) fixed assets
used exclusively in the manufacture of the QuickCat Products, in each case that
were added to KNC’s books and records subsequent to the date hereof.     1.5  
“Additional SC/TC Assets” means collectively all (i) saleable inventory and
work-in-process of the SafeCross Products and ThromCat Products, (ii) raw
materials for the SafeCross Products and ThomCat Products and (iii) fixed assets
used exclusively in the manufacture of the SafeCross Products and ThomCat
Products, in each case that were added to KNC’s books and records subsequent to
the date hereof.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



  1.6   “Affiliate,” as applied to any Person, means any other Person, directly
or indirectly, controlling, controlled by, or under common control with, that
Person. The term “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, includes the possession, directly or indirectly, of 10% or more of
the Voting Power (or in the case of a Person that is not a corporation, 10% or
more of the ownership interest, beneficial or otherwise) of such Person or the
power otherwise to direct or cause the direction of the management and policies
of that Person, whether through voting, by contract or otherwise.     1.7  
“Agreement” has the meaning set forth in the preamble hereto.     1.8   “Blanket
Purchase Order” has the meaning set forth in Section 5.2(e) hereof.     1.9  
“Combined Revenue” means the sum of the SafeCross Revenue and the ThromCat
Revenue for the relevant period of determination.     1.10   “Commitment” has
the meaning set forth in Section 5.2(e) hereof.     1.11   “Confidential
Information” shall mean all oral or written information that is disclosed by
either party (the “Disclosing Party”) to the other party (the “Receiving
Party”), or that the Receiving Party becomes aware of as a result of its
discussions and work with the Disclosing Party, and that is not generally known
to the public, including but not limited to, information of a technical nature
such as trade secrets; manufacturing processes or devices or know-how;
techniques, data, formulas, inventions, discoveries or innovations (whether or
not patentable), specifications and characteristics of current products or
products under development; research projects, methods and results; matters of a
business nature such as information about costs, margins, pricing policies,
markets, sales, suppliers and customers; product, marketing or strategic plans;
financial information; personnel records and other information of a similar
nature, provided, however, that Confidential Information shall not include any
information that (i) is or becomes public knowledge without breach of the
Receiving Party’s obligations hereunder; (ii) is rightfully acquired by the
Receiving Party from a third party that is not under a confidentiality
restriction on disclosure or use; (iii) was already known to the Receiving Party
prior to receipt from the Disclosing Party as evidenced by written records;
(iv) is independently developed by the Receiving Party; (v) is required to be
disclosed by Law, provided that notice of the requirement is promptly delivered
to the Disclosing Party in order to provide the Disclosing Party with an
opportunity to challenge or limit the disclosure obligations; or (vi) is
disclosed or used following the Receiving Party’s receipt of express written
consent from an authorized representative of the Disclosing Party.
Notwithstanding anything to the contrary in the foregoing, all confidential or
other proprietary information that is transferred by KNC to Spectranetics under
the Purchase Agreement or this

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



      Agreement or that relates exclusively to the manufacture of the Products
shall be deemed the Confidential Information of Spectranetics. The Receiving
Party shall have the burden of proof respecting any of the aforementioned events
on which the Receiving Party relies as relieving it of any confidentiality
restrictions hereunder. Written disclosures for which protection is sought must
be obviously marked as “Confidential” or “Proprietary” and oral disclosures for
which protection is sought must at the outset be clearly identified by the
Disclosing Party as Confidential Information and submitted by the Disclosing
Party in summary form to the Receiving Party, marked as above within thirty
(30) days after disclosure; provided, however, that protection under Section 11
shall also be given to information that is not so marked if a reasonable person
would assume that it is Confidential Information.     1.12   “Development
Agreement” means that certain Development and Regulatory Services Agreement
dated as of even date herewith between the parties hereto.     1.13   “Effective
Date” has the meaning set forth in the preamble hereto.     1.14   “End Date”
has the meaning set forth in Section 2.3 hereof.     1.15   “Equipment” has the
meaning set forth in Section 4.1 hereof.     1.16   “Extended SC/TC
Manufacturing Period” has the meaning set forth in Section 2.2 hereof.     1.17
  “Existing Equipment” has the meaning set forth in Section 4.1 hereof.     1.18
  “FDA” means the U.S. Food and Drug Administration.     1.19   “Fee Year”
means, as applicable, the one year period beginning on the first day of the
calendar month immediately following the month in which the SC/TC Manufacturing
Period expires or is terminated for any reason, and each subsequent one year
period (or portion thereof) prior to the End Date.     1.20   “Fiscal Quarter”
means Spectranetics’ fiscal quarter.     1.21   “Governmental Body” means any
federal or state jurisdiction or government of any nature or federal
governmental or quasi-governmental authority of any nature, domestic or foreign
(including any governmental agency, branch or department exercising governmental
or quasi-governmental powers and any governmental regulatory organization).    
1.22   “Indemnified Party” has the meaning set forth in Section 16.3 hereof.    
1.23   “Indemnifying Party” has the meaning set forth in Section 16.3 hereof.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



  1.24   “Independent Third Party” means a party who both (i) as of the date
hereof owns less than fifteen percent (15%) of the outstanding capital stock of
KNC and (ii) is a strategic (as opposed to a financial) investor or acquiror.  
  1.25   “Initial SC/TC Manufacturing Period” has the meaning set forth in
Section 2.2 hereof.     1.26   “KNC” has the meaning set forth in the preamble
hereof.     1.27   A “KNC Change of Control” shall be deemed to have occurred on
the first to occur of any of the following events:

(a) The acquisition by any Independent Third Party or group of Independent Third
Parties of fifty percent (50%) or more of the then outstanding capital stock of
KNC;
(b) The consummation by KNC of a reorganization, merger or consolidation, in
each case, unless, following such reorganization, merger or consolidation, more
than fifty percent (50%) of the then outstanding equity of the entity resulting
from such reorganization, merger or consolidation (which shall be understood to
be the surviving parent in the case of a triangular merger) is then beneficially
owned, directly or indirectly, by parties who were not Independent Third Parties
immediately prior to such reorganization, merger or consolidation; or
(c) The consummation by KNC of the sale or other disposition of all or
substantially all of the assets of KNC to an Independent Third Party.

  1.28   “KNC Indemnified Party” has the meaning set forth in Section 16.2
hereof.     1.29   “Law” means any law, statute, regulation, rule or order of
any Governmental Body.     1.30   “Manufacturing Period” has the meaning set
forth in Section 2.2 hereof.     1.31   “Manufacturing Year” means the
respective one year period beginning on the Effective Date or the applicable
anniversary thereof.     1.32   “Microsoft Agreement” means that certain
Microsoft OEM Customer License Agreement for Embedded Systems, effective
June 18, 2007, by and between KNC and Microsoft Licensing, GP , as such
agreement may from time to time be amended.     1.33   “Noncompetition
Agreement” means that certain Non-Competition Agreement dated as of even date
herewith between the parties hereto.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



  1.34   “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Body.     1.35  
“Products” means collectively the QuickCat Product, the SafeCross Wires, the
SafeCross Consoles and the ThromCat Product.     1.36   “Purchase Agreement” has
the meaning set forth in the preamble hereof.     1.37   “QuickCat Manufacturing
Period” has the meaning set forth in Section 2.1 hereof.     1.38   “QuickCat
Products” means the QuickCat products transferred to Spectranetics pursuant to
the Purchase Agreement and such products as they may be hereinafter maintained,
modified, altered or further developed by or for Spectranetics, along with all
successor products thereto.     1.39   “Repeated Failure” has the meaning set
forth in Section 7.4 hereof.     1.40   “Revenue Share” has the meaning set
forth in Section 15.1 hereof.     1.41   “Rolling Forecasts” has the meaning set
forth in Section 5.2(e) hereof.     1.42   “SafeCross Consoles” means the
SafeCross console product transferred to Spectranetics pursuant to the Purchase
Agreement and such product as it may be hereinafter maintained, modified,
altered or further developed by or for Spectranetics, along with all successor
products thereto.     1.43   “SafeCross Products” means collectively the
SafeCross Consoles and the SafeCross Wires.     1.44   “SafeCross Console
Revenue” means the aggregate Sales Price received by Spectranetics and its
Affiliates in connection with the SafeCross Console during the relevant period
of determination.     1.45   “SafeCross Revenue” means the aggregate Sales Price
received by Spectranetics and its Affiliates in connection with the SafeCross
Products during the relevant period of determination.     1.46   “SafeCross
Wires” means the SafeCross wire products transferred to Spectranetics pursuant
to the Purchase Agreement and such products as they may be hereinafter
maintained, modified, altered or further developed by or for Spectranetics,
along with all successor products thereto.     1.47   “Sales Price” means the
price per unit at which a Product is sold by Spectranetics. For the avoidance of
doubt, the following items shall not be added to the price per unit in the
calculation of the “Sales Price”: (i) any refunds, credits or allowances

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



      actually given or credited to any party due to rejections, defects or
returns of the Products, (ii) any sales, use, occupation or excise taxes, duties
or other governmental charges imposed on, and paid by Spectranetics during, the
importation, exportation, use or sale of Products, and (iii) any freight,
postage or insurance charges actually incurred.     1.48   “SC/TC Manufacturing
Period” has the meaning set forth in Section 2.2 hereof.     1.49   “SCC Price”
has the meaning set forth in Section 6.1 hereof.     1.50   “SCW Commission” has
the meaning set forth in Section 6.1 hereof.     1.51   “Specifications” has the
meaning set forth in Section 5.1(b) hereof.     1.52   “Spectranetics” has the
meaning set forth in the preamble hereof.     1.53   “Spectranetics Indemnified
Party” has the meaning set forth in Section 16.1 hereof.     1.54   “Surmodics
Agreement” means that certain Master License Agreement, effective May 26, 2004,
by and between Surmodics, Inc. and KNC, as such agreement may from time to time
be amended.     1.55   “Term” has the meaning set forth in Section 2.3 hereof.  
  1.56   “TC Commission” has the meaning set forth in Section 6.1 hereof.    
1.57   “TC Patents” means those certain Patent Applications listed on Schedule
3.6 (a)(i) to the Purchase Agreement that have been filed with the U.S. Patent
and Trademark Office or any other Governmental Body, the claims of which cover
the ThromCat Product, along with the progeny thereof.     1.58   “ThromCat
Products” means the ThromCat products transferred to Spectranetics pursuant to
the Purchase Agreement and such products as they may be hereinafter maintained,
modified, altered or further developed by or for Spectranetics, along with all
successor products thereto.     1.59   “ThromCat Revenue” means the aggregate
Sales Price received by Spectranetics and its Affiliates in connection with the
ThromCat Products during the relevant period of determination.     1.60   “Total
Console Costs” means, for the relevant period, the sum of (i) the aggregate
amount paid by Spectranetics to KNC during such period for SafeCross Consoles
pursuant to the terms of this Agreement and (ii) the aggregate depreciation and
service costs incurred by Spectranetics during such period with respect to the
Safe Cross Consoles.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



  1.61   “Transaction Documents” means the Purchase Agreement and all other
agreements delivered pursuant thereto, including, without limitation, this
Agreement.     1.62   “Transfer Price” has the meaning set forth in Section 6.1
hereof.     1.63   “USPTO” has the meaning set forth in Section 15.1(c) hereof.
    1.64   “Voting Power” of any Person means the total number of votes which
may be cast by the holders of the total number of outstanding shares of equity
of any class or classes of such Person in any election of directors or managers
of such Person without regard to the occurrence of any contingency.

2.   MANUFACTURING PERIODS AND TERM

  2.1   The manufacturing arrangement provided hereunder with respect to the
QuickCat Products shall commence on the Effective Date and (unless earlier
terminated under the provisions of Section 14.1) continue until the six (6)
month anniversary hereof or such later date as may be agreed to by the parties
hereto upon mutually agreeable terms, with such period as extended, if
applicable, being referred to herein as the “QuickCat Manufacturing Period.”    
2.2   The manufacturing arrangement provided for hereunder with respect to the
SafeCross Products and the ThromCat Products shall commence on the Effective
Date and continue until the third (3rd) anniversary thereof (the “Initial SC/TC
Manufacturing Period”) unless earlier terminated under the provisions of
Section 14.1. The Initial SC/TC Manufacturing Period may be extended upon
mutually agreeable terms (each renewed period hereof, an “Extended SC/TC
Manufacturing Period”), unless either party notifies the other party at least
12 months prior to the end of the Initial SC/TC Manufacturing Period of its
intent not to renew. The Initial SC/TC Manufacturing Period, the Extended SC/TC
Manufacturing Period and any extensions thereof are herein collectively referred
to as the “SC/TC Manufacturing Period” and together with the QuickCat
Manufacturing Period as the “Manufacturing Period”.     2.3   The Term of this
Agreement shall commence on the Effective Date and, unless earlier terminated in
accordance with Section 14.4, continue until the later of (a) 10 years following
the expiration or termination of Manufacturing Period or (b) with respect to
each specific Product, the expiration date of the last to expire of (i) existing
patents, (ii) patents pending as of the date hereof, (iii) patents applied for
as of the date hereof and any continuation or continuation in part or re-issue
thereof, in each case with respect to each specific Product (the “End Date” and
the period beginning on the Effective Date and ending on the End Date, shall be
the “Term”). With respect to any products jointly developed by KNC and
Spectranetics after the date hereof pursuant to the Development Agreement or

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



      otherwise, the parties shall agree to the terms and conditions of transfer
in connection therewith, including, without limitation, any extension of the End
Date.     2.4   For the avoidance of doubt, except as set forth in Section 14.4,
this Agreement shall survive the termination of the Manufacturing Period and
shall remain in full force and effect after such termination, including, without
limitation, with respect to Article 15.

3.   LICENSE

  3.1   Notwithstanding anything to the contrary in this Agreement, the Purchase
Agreement or any other document executed in connection herewith or therewith,
Spectranetics hereby grants to KNC a worldwide, non-transferable, fully paid and
royalty-free right and license, without the right to grant sublicenses, to
manufacture the Products; provided, however that such license may be used by KNC
only as may be necessary for KNC to fulfill its obligations to manufacture
Products under this Agreement.

4.   EQUIPMENT

  4.1   The parties hereto agree and acknowledge that certain of the assets sold
by KNC to Spectranetics pursuant to the Purchase Agreement include equipment
that is required to manufacture the Products (the “Existing Equipment”).
Spectranetics therefore agrees that the use and physical possession of the
applicable Existing Equipment shall remain with KNC during the QuickCat
Manufacturing Period and the SC/TC Manufacturing Period, as applicable. KNC
agrees to maintain the Existing Equipment and the equipment included in the
Additional Assets (collectively, the “Equipment”) in good working order
(including without limitation with respect to any periodic calibrations,
validations and preventive maintenance) in accordance with the manufacturer’s
recommended maintenance and as required by any Governmental Body, and to no less
standard than is consistent with its past practice, and to insure the Equipment,
at its expense, against damage, destruction or theft in an amount not less than
the replacement value of such Equipment. With respect to the foregoing provision
in connection with the requirements of any Governmental Body, the parties agree
and acknowledge that it applies to the Governmental Bodies in jurisdictions
where KNC is selling the Products as of the Effective Date, and the parties
agree to consult in advance regarding the requirements of any Governmental Body
of any new jurisdiction where Spectranetics may in future elect to sell the
Products in order to assess the cost and feasibility of any such requirements to
ensure that the parties comply with all applicable requirements of Governmental
Bodies for such jurisdiction.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



  4.2   KNC acknowledges and agrees that, at all times during and following the
Manufacturing Period, Spectranetics shall remain the sole and exclusive owner of
and retain title and risk of loss related to the Existing Equipment; provided
that, any Equipment losses not covered by insurance that require purchase of
replacement Equipment shall be treated as Additional Assets.     4.3   KNC shall
provide such additional equipment as shall in the reasonable discretion of KNC
be reasonably necessary to fulfill its obligations hereunder; provided, however,
that if KNC fails to obtain the prior written approval of Spectranetics with
respect to the purchase of any additional equipment (which approval shall not be
unreasonably conditioned, withheld or delayed), then Spectranetics may, in its
sole discretion, exclude such equipment from the Additional Assets. To the
extent that such additional equipment shall be deemed to be Additional Assets,
it shall be subject to the provisions set forth in Section 14.2.     4.4   KNC
shall report to Spectranetics any material accident, as soon as reasonably
possible after such accident, resulting from use of the Equipment, including
without limitation accidents resulting in personal injury, property damage or
environmental release. KNC shall inform Spectranetics of any regulatory or other
inspection, inquiry or audit by any Governmental Body with respect to the
Products as soon as possible, but no later than five (5) days following such
inspection, inquiry or audit, and shall provide Spectranetics with a copy of any
report, citation or other communication issued with respect thereto.

5.   MANUFACTURING AND SUPPLY

  5.1   KNC agrees that during the QuickCat Manufacturing Period with respect to
the QuickCat Products and during the SC/TC Manufacturing Period with respect to
the SafeCross Products and the ThromCat Products, it will:

  (a)   manufacture and supply Spectranetics with Spectranetics’ requirements
for the Products in accordance with this Agreement, including manufacturing
sufficient quantities of the Products in order to meet the Commitment and to use
commercially reasonable efforts to have Product units available for delivery to
meet unanticipated spikes in demand for Products up to fifteen percent (15%) in
excess of Commitment;     (b)   supply Spectranetics with Products that (i) are
free from any material defect in manufacture when used under conditions of
normal and proper use; (ii) conform to, and perform in all material respects in
accordance with, the specifications provided on Schedule A hereto (the
“Specifications”); (iii) are not adulterated or misbranded within the meaning of
the U.S. Food, Drug and Cosmetic Act; (iv) comply with all applicable Laws,
including the FDA Quality System Regulation, ISO 13485:2003 and any compliance
updates to such Laws made during the

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



      applicable Manufacturing Period; and (v) comply with all applicable
industry standards (such as by way of example only, EN, ISO, IEC, AAMI, UL,
etc.) that are used to maintain a compliant quality system and obtain regulatory
approvals, including without limitation standards for labeling, packaging,
biocompatibility, sterilization, manufacturing environment, mechanical
attributes and electrical attributes, as such applicable standards may be
revised over time. KNC agrees that the foregoing applies to all industry
standards of jurisdictions where KNC is selling the Products as of the Effective
Date, and the parties agree to consult in advance regarding the application of
Laws and Standards to any new jurisdiction where Spectranetics may in future
elect to sell the Products in order to assess the cost and feasibility of any
such change order to ensure that the parties comply with all applicable Laws and
standards for such jurisdiction.     (c)   provide packaged Product, including
labeling and package inserts, in accordance with the prior written instructions
or specifications of Spectranetics;     (d)   not sell or otherwise transfer the
Product to any Person, other than as directed by Spectranetics; and     (e)  
ship Product in accordance with Section 9 hereof, which shipment shall be made
at Spectranetics’ expense and risk of loss.

  5.2   Spectranetics agrees that during the QuickCat Manufacturing Period with
respect to the QuickCat Products and during the SC/TC Manufacturing Period with
respect to the SafeCross Products and the ThromCat Products, it will:

  (a)   use its commercially reasonable efforts to sell the Products;     (b)  
subject to Section 14.1(b)(4), exclusively purchase all of its requirements for
the Products from KNC;     (c)   design and provide to KNC the appropriate
instructions for use, together with all advertising, promoting and marketing
aids, if any, to be packaged with Product;     (d)   be solely responsible for
the cost of any Product redesign it requests and approves which impacts Product
or materials already manufactured, or obsoleted thereby, after the Effective
Date, (e.g., specifications, artwork, labeling, configurations, packaging).
Spectranetics will provide at its expense, or reimburse KNC for, any inventory
requirements of materials purchased for the purpose of fulfilling the next three
(3) months of the existing Annual Forecast but made obsolete as a result of such
changes as well as any longer lead time components that KNC had to purchase in

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



      advance to meet its Commitment supply obligations where use of such
components has been rendered obsolete by the design change. Notwithstanding the
foregoing provisions, the Product prices will not change as a result of the
Product changes specified as of the Effective Date in the Development Agreement;
    (e)   provide KNC with non-binding rolling twelve (12) month forecasts
(“Annual Forecasts”) and ninety (90) day forecasts (“Quarterly Forecasts”) of
Spectranetics’s requirements of Product (collectively, “Rolling Forecasts”).
Such Rolling Forecasts shall be prepared in good faith and provided initially on
the Effective Date of this Agreement and each month thereafter, no less than
thirty (30) days prior to the beginning of the first month covered by the
Rolling Forecast. The first three (3) months of the Rolling Forecast shall be
consistent with firm blanket purchase orders (the “Commitment”) to purchase
Products, which blanket purchase order shall be in the form attached as
Schedule B hereto (each, a “Blanket Purchase Order”);     (f)   issue, from time
to time, as shipping order (in written or electronic form) against the
Commitment, which shall be in the form attached as Schedule C hereto (each, a
“Shipping Order”) or such other written or electronic form as may be agreed upon
by the parties from time to time, and which shall (subject to Section 9 hereof)
include the ship-to location, shipping date, Product and quantity to be shipped;
and     (g)   except as otherwise provided in this Agreement, pay the actual
documented cost of shipping Product and be responsible for all insurance, custom
charges and taxes related to shipping and the distribution of the Product.

6.   PRICE AND PAYMENTS

  6.1   Transfer Price. The transfer price per unit (the “Transfer Price”) for
each Product is as follows:

          Transfer Price Product   Per Unit ($US) QuickCat Product   *****      
ThromCat Product   *****       SafeCross Wires   *****       SafeCross Console  
The SCC Price

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



      The “TC Commission” shall mean an amount equal to ***** of the average
Sales Price for the ThromCat Product. The parties agree and acknowledge that the
TC Commission from the Effective Date until the end of the first full Fiscal
Quarter following the Effective Date shall be an amount equal to ***** per unit,
which amount shall not be subject to adjustment except for the true-up process
specified below. Fifteen (15) days prior to the beginning of each subsequent
Fiscal Quarter, Spectranetics shall calculate and deliver to KNC the actual
Sales Price for the prior three-month period ending on the last day of the
calendar month preceding the date of calculation. Spectranetics shall adjust the
TC Commission to reflect such updated Sales Price information and advise KNC of
the updated amount of the TC Commission, which shall be effective on the first
day and the remainder of such subsequent Fiscal Quarter.         The “SCW
Commission” shall mean an amount equal to ***** of the average Sales Price for
the SafeCross Wires. The parties agree and acknowledge that the SCW Commission
beginning on the Effective Date through the first full Fiscal Quarter shall be
an amount equal to ***** per unit, which amount shall not be subject to
adjustment except for the true-up process specified below. Fifteen (15) days
prior to the beginning of each subsequent Fiscal Quarter, Spectranetics shall
calculate and deliver to KNC the actual Sales Price for the prior three-month
period ending on the last day of the calendar month preceding the date of
calculation. Spectranetics shall adjust the SCW Commission to reflect such
updated Sales Price information and advise KNC of the updated amount of the SCW
Commission, which shall be effective on the first day and the remainder of such
subsequent Fiscal Quarter.         The “SCC Price” shall mean KNC’s actual
purchase cost per unit (which equals the KNC variable manufacturing cost per
unit) of the SafeCross Console during the applicable Manufacturing Year. The
parties agree and acknowledge that the SCC Price during the Manufacturing Year
ending on the first anniversary of the Effective Date shall be an amount equal
to *****, which amount shall not be subject to adjustment. At least thirty
(30) days prior to the end of each Manufacturing Year, KNC shall deliver to
Spectranetics the SCC Price for the next Manufacturing Year, which price shall
be effective as of the first day of such next Manufacturing Year.        
Fifteen (15) days prior to the end of each Fiscal Quarter, Spectranetics will
calculate the actual Sales Price for all Products sold during the prior
three-month period ending on the last day of the calendar month preceding the
date of

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



      calculation. For the first Fiscal Quarter, this shall include all Products
sold by Spectranetics since the Effective Date. To the extent that the actual
average Sales Price of any Product during the applicable calculation period
differs from the Sales Price used to calculate the TC Commission or the SCW
Commission for such calculation period, the parties agree that an adjustment
will be calculated and paid or credited to Spectranetics, in the case of an
overpayment, or to KNC, in the case of an underpayment, within thirty (30) days
after the calculation of the true-up.         Along with each adjustment to the
TC Commission and SCW Commission, as well as for the true-up calculations, made
in accordance with this Section 6.1, Spectranetics shall deliver such
documentation as may reasonably be necessary for KNC to confirm the respective
calculations. For the avoidance of doubt, the parties agree and acknowledge that
any disagreements of the parties with respect to the appropriate adjustments to
the TC Commission, the SCW Commission and the SCC Price shall be subject to,
first, audit under Section 8.1 and, if the parties cannot agree on the results
of such audit, then arbitration in accordance with Section 8.2.         In
addition to the foregoing adjustments, the Transfer Prices may be adjusted by
mutual agreement for any changes to the Specifications as may be mutually agreed
upon by the parties hereto. Notwithstanding the foregoing provisions, the
Product prices will not change as a result of the Product changes specified as
of the Effective Date in the Development Agreement.     6.2   Additional
SafeCross Console Payment. If the SafeCross Console Revenue attributable to any
Manufacturing Year exceeds the Total Console Cost for such period, then
Spectranetics shall make to KNC an additional payment equal to ***** of such
SafeCross Console Revenue (the “Additional Payment”); provided, that in the
event that any Additional Payment would be greater than 50% of the amount by
which the SafeCross Console Revenue for such period exceeded the Total Console
Cost for such period, then the amount of the Additional Payment shall be equal
to 50% of the amount by which the SafeCross Console Revenue for such period
exceeded the Total Console Cost for such period. Spectranetics shall deliver to
KNC a written calculation of the Total Console Cost and the SafeCross Console
Revenue attributable to each Manufacturing Year, along with a calculation and
the payment of any Additional Payment that is owing, within forty five (45) days
following the end thereof. For the avoidance of doubt, the parties agree and
acknowledge that any disagreements of the parties with respect to the
calculation of any Additional Payment shall be subject to, first, audit under
Section 8.1 and, if the parties cannot agree on the results of such audit, then
arbitration in accordance with Section 8.2.     6.3   Determination of Sales
Price. In the event Products are sold together with other items at a single
price, or Products are configured as a combination package

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



      containing other products, such single price shall be allocated among the
Products and the other products based on the market price for such Products when
sold separately, provided, that if any of such Products is not also then being
sold alone, Spectranetics and KNC shall agree upon the Sales Price that could
reasonably be expected for that Product or a comparable product.     6.4  
Payment Terms. KNC shall invoice Spectranetics for Product shipments and
Spectranetics shall pay any invoice within thirty (30) days of receipt. KNC may
impose a late payment service charge of one percent (1.0%) per month on invoices
not paid when due. All payments shall be in United States currency.     6.5  
Subsequent Agreement on Cost Reductions. Subsequent to the date hereto, KNC and
Spectranetics may, in their respective sole discretion, enter into a separate
written agreement with respect to the sharing of cost reductions in cases where
KNC implements a manufacturing change that results in a decrease in the cost to
manufacture the Products, or the volume of purchases by Spectranetics results in
a decrease of the cost to manufacture Products.     6.6   Payment of Royalties.
KNC shall be responsible for royalties on sales during the SC/TC Manufacturing
Period of SafeCross Product and ThromCat Product that are incurred pursuant to
the Microsoft Agreement and Surmodics Agreement. Spectranetics will be
responsible for payment of royalties under the Surmodics Agreement on sales of
the QuickCat Product by Spectranetics during the QuickCat Manufacturing Period.

7.   INSPECTION; QUALITY CONTROL

7.1   KNC shall test and inspect Products in accordance with existing procedures
(or modified procedures approved in advance by Spectranetics) before shipment
thereof for compliance with the applicable Specifications. KNC shall supply a
Spectranetics-approved certificate of compliance to Spectranetics for Products
to be shipped, stating actual testing results for compliance with the
Specifications. Upon receipt of each shipment of Products, Spectranetics, or a
third party designated by Spectranetics, may choose to test and inspect such
Products for compliance with the applicable Specifications. Spectranetics shall
make any claims regarding quantity or quality of each shipment of Products in
writing to KNC within thirty (30) days of receipt thereof, specifying in
reasonable detail the nature and basis for the claim and citing relevant control
numbers or other information to enable specific identification of the Product in
question. In the event that KNC receives a notice of rejection from
Spectranetics, KNC shall, at its sole expense, replace any shipment or portion
thereof of such rejected Product within thirty (30) days after receiving
Spectranetics’s written notice of rejection or demonstrate, to Spectranetics
reasonable satisfaction why the initial rejection was unjustified.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



  7.2   If a shipment contains defective Product, or is deficient in quantity
from the quantity stated on the applicable invoice (other than in the case of a
partial shipment actually approved in writing by Spectranetics as contemplated
in Section 9.1), KNC shall promptly make up the affected quantity or replace the
affected Product at its expense, including cost of shipping and import.
Spectranetics shall, at KNC’s expense and direction, dispose of, or return to
KNC, any defective Product.     7.3   Representatives of Spectranetics and
Spectranetics’s designated third party Product customers (to the extent agreed
by KNC, such agreement not to be unreasonably conditioned, delayed or withheld)
shall be permitted, upon Spectranetics’s request and upon reasonable notice, to
review KNC’s quality system and conduct compliance audits of KNC’s manufacturing
facility and the Equipment. KNC shall permit representatives of Spectranetics to
inspect the manufacturing facility and the Equipment to verify that the Products
are being manufactured and supplied in accordance with the applicable
Specifications and applicable Law. KNC shall promptly, at its sole expense,
remedy or cause the remedy of any deficiencies that may be noted in any such
inspection and all non-compliances and all remediation shall be subject to
Spectranetics’s prior written approval, such approval not to be unreasonably
conditioned, delayed or withheld. KNC agrees to cooperate with Spectranetics at
KNC’s own expense in any recertification or requalification of any affected
manufacturing facility. In addition, to the extent necessary for Spectranetics
to obtain any license, permit or satisfy any other governmental requirement
(“Approvals”) to distribute Products in a jurisdiction, KNC agrees to provide
access to its manufacturing facility and books and records to Spectranetics or
its designees to conduct such audits as are necessary to obtain any necessary
Approvals from any Governmental Body. In addition, if requested by
Spectranetics, KNC shall reasonably cooperate with Spectranetics in submitting
any required paperwork to obtain such Approvals.     7.4   For the purposes of
this Agreement, repeated failure (“Repeated Failure”) will be deemed to have
occurred if, at any time during any five (5) year period, a substantially
similar repetitive failure or defect occurs in a particular Product (in each
case, within two (2) years of delivery by KNC of the affected units thereof)
indicating a common or systemic failure or root cause.

  (a)   In the event of a Repeated Failure, KNC and Spectranetics will cooperate
to implement the following procedure:

  (1)   The discovering party shall promptly notify the other party upon
discovery of the failure; provided, however, that, in the event of a failure
that creates a risk of injury or death, the discovering party will immediately
notify the other party and will also provide the other party with written notice
within twelve (12) business hours of

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



      any notification made by the discovering party to any Governmental Body
responsible for regulation of product safety;     (2)   KNC and Spectranetics
shall jointly exert commercially reasonable efforts to promptly diagnose the
problem (root cause) and plan a solution or corrective and preventive action,
depending on the root cause identified by the parties (“CAPA”);     (3)  
Spectranetics shall prepare and consult with KNC regarding an appropriate
recovery CAPA plan if the root cause is traceable to a manufacturing, design or
materials issues; and     (4)   KNC and Spectranetics shall mutually agree if
the root cause is traceable to a manufacturing, design or materials issue on a
recovery CAPA plan, customer notification, replacement scheduling and
remediation, which may include a recall, field action, and return inventory
replacement, and repair.

      Notwithstanding the foregoing Spectranetics may undertake any and all
action necessary independently of KNC.

  (b)   In the event of a Repeated Failure resulting from KNC’s breach of this
Agreement, and not from an external cause such as misuse of the Products by end
users, KNC shall be responsible for, at Spectranetics’s option: (i) the
replacement of the defective Products if KNC is still manufacturing the Products
at the time; or (ii) a credit to Spectranetics against any Transfer Prices
payable by Spectranetics hereunder or against the Revenue Share payments in an
amount equal to the cost to Spectranetics for qualified, non-defective
replacement Products reasonably acceptable to Spectranetics. In addition, in the
event of a Repeated Failure resulting from KNC’s breach of this Agreement, KNC
shall bear the labor costs (and associated housing and travel costs) to replace
the defective Products and the freight and transportation costs incurred in
connection with the repair or replacement of the defective Products.

  7.5   Any written or oral expression of dissatisfaction related to the
identity, quality, durability, reliability, safety, effectiveness or performance
of a Product manufactured by KNC for Spectranetics shall be considered to be a
“Complaint.” As between the parties, Spectranetics shall be the primary contact
for customer Complaints. KNC shall (a) promptly and in reasonable detail notify
Spectranetics within two (2) business days of receipt of notice of any Complaint
or of adverse events relating to the Products of which it becomes aware, and
(b) maintain a written record of all Complaints and notice of all adverse events
it receives.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



  (a)   In the event that KNC is contacted by any Governmental Body with any
inquiry that would involve any disclosures about any of the Products, KNC shall
notify Spectranetics within one (1) business day of such contact, providing
Spectranetics with the substance of the inquiry (including any written materials
which were provided) and an opportunity to respond. KNC shall allow
Spectranetics to address any such inquiries relating to the Products and shall
at all times do all necessary things and use its best efforts to protect the
confidentiality of any of Spectranetics’s Confidential Information. KNC agrees
to comply with any such reasonable requests made by Spectranetics in the course
of responding to any such inquiry. KNC agrees to timely provide Spectranetics
with any materials generated by either KNC or the Governmental Body in
responding to any inquiry relating to the Products, including, in the case of an
inspection, a copy of the inspection findings and KNC’s proposed response to
them. In the event of any contact by any Governmental Body with Spectranetics,
to the extent such inquiry may relate in whole or in part to the manufacturing
of any of the Products, KNC agrees to cooperate with Spectranetics in providing
any materials to the Governmental Body that may be responsive to the inquiry.
All information disclosed or exchanged pursuant to this Section 7.5 shall be
treated as Confidential Information of Spectranetics and shall not be disclosed
to any third party without Spectranetics’ prior written consent, unless such
disclosure is required by applicable Law or court order (in which case KNC shall
give Spectranetics prior written notice of the anticipated disclosure).     (b)
  As between the parties, Spectranetics shall be solely responsible for
determining how a Complaint should be responded to, including any determination
as to whether such Complaint should be reported to any Governmental Body, and,
except as otherwise required under applicable Law, KNC shall not report any such
Complaints without the prior approval of Spectranetics. At either party’s
request, the other party shall cooperate with such party in investigating and
resolving any Complaint. KNC will communicate the outcome of the Complaint
investigation by KNC to Spectranetics, and Spectranetics shall be responsible
for communicating with the affected customer. Unless approved by Spectranetics
or as required by a Governmental Body, Spectranetics shall be solely responsible
for contacts with any Governmental Body or the media with respect to any
Complaint. Each party shall bear its own expenses regarding Complaints.     (c)
  KNC agrees to provide Spectranetics reasonable technical support and
assistance upon request regarding questions about the Specifications, quality
systems and the manufacturing processes for the Products.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



8.   REPORTING REQUIREMENTS; AUDIT RIGHTS

  8.1   Spectranetics shall keep accurate written accounting records sufficient
in detail to enable KNC to determine and verify the amounts payable by
Spectranetics hereunder. Such records shall be retained for a period of not less
than three calendar years after the end of the applicable measurement period.
For the sole purpose of verifying the amounts payable hereunder, KNC shall have
the right, at its own expense, to review such records in the location(s) where
they are maintained by Spectranetics upon reasonable notice and during regular
business hours and under obligations of confidentiality as provided in
Section 11. If KNC proceeds with a review and such review reflects an
underpayment, such underpayment by Spectranetics shall be promptly remitted by
Spectranetics to KNC, and if the underpayment is equal to or greater than five
percent (5%) of the amount that was otherwise due, Spectranetics shall pay, to
the extent reasonable, all of the actual third party costs incurred by KNC in
connection with such review.     8.2   If either party objects to the result of
any audit conducted in accordance with Section 8.1 and, if the objection cannot
be resolved by negotiation within thirty (30) days after the results of such
audit having been communicated by the auditing party to the non-auditing party,
the results of the audit, including the amount being claimed by the non-paying
party, and all work papers related thereto (collectively, the “Determination
Materials”), shall be submitted to a mutually acceptable auditor (the
“Accounting Arbitrator”), which shall review the Determination Materials and
shall determine the amount of payment owed, if any, by one party to the other,
which may not be outside the range, if any, that comprised either the demand of
the claiming party or any bonafide offer by the non-claiming party. The
Accounting Arbitrator shall notify the parties of its determination within
thirty (30) days following the receipt of the Determination Materials. The fees
and expenses of the Accounting Arbitrator shall be shared equally by the
parties, and all determinations pursuant to this Section 8.2 shall be in writing
and shall be delivered to the parties hereto, and shall be final and binding on
the parties with respect to the matters submitted.

9.   PRODUCT ORDERS

  9.1   With each Rolling Forecast, Spectranetics shall provide KNC with firm
Blanket Purchase Orders for Products equal to not less than the Commitment. The
parties agree to communicate on a regular basis to estimate the likely timing of
estimated Shipping Orders, and without limiting KNC’s supply obligations
hereunder, Spectranetics shall use reasonable efforts to attempt to accommodate
the lead times of KNC’s suppliers where possible. From time to time,
Spectranetics will also place Shipping Orders for full or partial shipments of
the Products for such Blanket Purchase Orders during the time period covered by
the Commitment. Upon its prior approval, which may be granted or withheld in its
sole discretion, Spectranetics will accept partial shipments of Products should
it, for any commercial reasonable reason become necessary to ship in advance of
order

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



      completion. In the event that Spectranetics elects not to accept any such
partial shipment, the Products that would have been delivered pursuant to such
partial shipment shall (solely for purposes of Section 14.1(b)(1) hereof) be
deemed to have been delivered at the time that such partial shipment would have
been delivered. KNC shall use commercially reasonable efforts to comply with any
reasonable revisions to Blanket Purchase Orders; provided, however, that no such
revisions shall serve to reduce the Commitment. Spectranetics’ Affiliates may
also place Shipping Orders for delivery of Products in coordination with
Spectranetics, subject to the terms and conditions of this Agreement and each
such Affiliate shall be responsible for paying KNC the applicable purchase price
for any Product units it purchase; provided that if such Affiliate does not pay
KNC such amounts in a timely manner, KNC may charge Spectranetics for such
purchases.     9.2   Each Shipping Order shall provide for the shipment of
Product directly to Spectranetics, provided, however, that subsequent to the
date hereof, KNC and Spectranetics may, in their sole discretion, enter into a
separate written logistics agreement with respect to the shipment of Product
directly to customers. So long as a Shipping Order is consistent with the
Blanket Purchase Order, KNC will ship the applicable orders to Spectranetics
within two (2) business days.

10.   INTELLECTUAL PROPERTY RIGHTS

  10.1   Except as specifically set forth herein, Spectranetics owns and shall
continue to own the entire right, title and interest in and to the Products and
any intellectual property relating thereto.     10.2   Each party agrees that it
will not, without the other party’s prior written consent, use and/or associate
the other party, the other party’s corporate name or any of the other party’s
trademarks, either orally or in writing, with any of the other party’s products,
except that Spectranetics shall use KNC’s name and designate KNC as the
manufacturer and developer or co-developer, as appropriate, of the Products, to
the extent required by any applicable Law in gaining approval to market or to
continue the marketing of the Products.

11.   CONFIDENTIAL INFORMATION

  11.1   The parties agree:

  (a)   To receive and hold all Confidential Information in strict confidence
and to disclose such Confidential Information only to its employees and
representatives who have a need to know the Confidential Information. Without
affecting the generality of the foregoing, the Receiving Party will exercise no
less care to safeguard the Confidential Information than it exercises in
safeguarding its own Confidential Information and will be

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



      responsible for any breach of the provisions of this Section 11 by its
employees and representatives (including its employees who, subsequent to the
first disclosure of Confidential Information, become former employees);     (b)
  That the Receiving Party shall not, directly or indirectly, disclose or use
the Confidential Information, in whole or in part, for any purposes other than
those contemplated herein. Without affecting the generality of the foregoing,
the Receiving Party shall not, directly or indirectly, disclose any such
Confidential Information to any third party or use the Confidential Information
for the benefit of any third party;     (c)   That neither party shall, without
the prior written consent of the other party, disclose to any third party the
fact that the Confidential Information has been made available or any of the
terms, conditions or other facts with respect to the business relationship of
the parties. Any approved disclosure made shall be no more extensive than is
necessary to meet the minimum requirement imposed on the party making such
disclosure;     (d)   That money damages would not be a sufficient remedy for a
breach of this Section 11 and that the non-breaching party shall be entitled to
seek equitable relief (including, but not limited to, a temporary restraining
order or an injunction or specific performance), without posting bond or
establishing monetary damages, in the event of any breach of the provisions of
this Section 11;     (e)   The furnishing of Confidential Information hereunder
shall not constitute or be construed as a grant of any express or implied
license or other right, or a covenant not to sue or forbearance from any other
right of action by the Disclosing Party to the Receiving Party under any of the
Disclosing Party’s patents or other intellectual property rights;     (f)   Upon
the Disclosing Party’s request, at any time, or upon termination or expiration
of this Agreement, the Receiving Party shall immediately return all written,
graphic and other tangible forms of the Confidential Information (and all copies
thereof) in the Receiving Party’s possession or control except for one copy
which may be retained for legal archival purposes only; and     (g)   The
obligations of the Receiving Party regarding disclosure and use of Confidential
Information shall survive the termination of this Agreement and shall continue
for ten (10) years after the End Date.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



12. WARRANTIES AND REPRESENTATIONS

  12.1   Spectranetics warrants that it shall comply with all applicable Laws
and obtain all approvals of any Governmental Body affecting the use, possession,
distribution, labeling, advertising and all forms of promotion in connection
with the sale and distribution of the Products.     12.2   KNC warrants that it
shall provide Spectranetics with Products which meet the Specifications and are
manufactured at facilities registered with the applicable Governmental Body, to
the extent required by Law, and in accordance with all applicable Laws of each
Governmental Body having jurisdiction over the manufacture of Product in
accordance with the provisions of this Agreement. KNC agrees that the foregoing
applies to all jurisdictions where KNC is selling the Products as of the
Effective Date, and the parties agree to consult in advance regarding the
application of Laws and Standards to any new jurisdiction where Spectranetics
may in future elect to sell the Products in order to assess the cost and
feasibility of any such change order to ensure that the parties comply with all
applicable Laws and standards for such jurisdiction and upon such agreement
(such agreement not to be unreasonably conditioned, delayed or withheld) the
foregoing warranty shall apply to any such additional jurisdiction.     12.3  
KNC and Spectranetics each represent and warrant for itself that (i) it is duly
incorporated and validly existing and in good standing under the Laws of the
state of its incorporation, (ii) it has the full right, power, and authority to
execute and perform this Agreement, (iii) this Agreement does not conflict with
or otherwise result in a breach of any agreement to which such party is a party
or to which it is bound, and (iv) this Agreement represents a valid, legally
binding obligation of it, enforceable against it in accordance with its terms.  
  12.4   EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT, NEITHER OF
THE PARTIES MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR ANY
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE EVEN WHERE THE PURPOSE IS KNOWN.

13.   ASSIGNMENT

  13.1   Neither of the parties may assign or transfer this Agreement, in whole
or in part, to a third party without the prior written consent of the other
party, which consent shall not be unreasonably withheld, conditioned or delayed.
    13.2   This Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto, whether so expressed or
not.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



14.   TERMINATION; TRANSFER OF MANUFACTURING

  14.1   (a) KNC shall have the right, but not the obligation, to terminate the
Manufacturing Period upon sixty (60) days written notice by certified mail to
Spectranetics, under the following circumstances, unless the circumstances are
remedied or cured within said sixty (60) day notice period:

  (1)   if any amounts due KNC hereunder are unpaid within the periods provided
for herein;     (2)   if Spectranetics declares bankruptcy, Spectranetics makes
an assignment for the benefit of its creditors, if any proceedings take place
for reorganization or arrangement for the appointment of a receiver or trustee
to take possession of Spectranetics’s assets, or any other proceeding under Law
for the relief of creditors shall be instituted; and     (3)   if Spectranetics
materially breaches its obligations under this Agreement.

  (b)   Spectranetics shall have the right, but not the obligation, to terminate
the Manufacturing Period upon sixty (60) days written notice by certified mail
to KNC under the following circumstances, unless the circumstances are remedied
or cured within said sixty (60) day notice period:

  (1)   if KNC is unable for a period of three (3) successive months or four
(4) months out of any six (6) months to supply Spectranetics with at least
ninety percent (90%) of its Commitment, so long as such Commitment is not more
than fifty percent (50%) greater on a cumulative basis than the average of the
five (5) preceding months;     (2)   if KNC declares bankruptcy, KNC makes an
assignment for the benefit of its creditors, if any proceedings take place for
reorganization or arrangement for the appointment of a receiver or trustee to
take possession of KNC’s assets, or any other proceeding under Law for the
relief of creditors shall be instituted; and     (3)   if KNC materially
breaches its obligations under this Agreement.     (4)   Alternatively, if KNC
is unable to fulfill its supply obligations per subsection (1) above,
Spectranetics may elect to continue to purchase Products from KNC on a
non-exclusive basis and Section 5.2(b) shall thereafter be waived and of no
further force or effect.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------



 



  14.2   Upon the expiration of the QuickCat Manufacturing Period, (a) the
Additional QuickCat Assets will be transferred by KNC to Spectranetics in
exchange for a payment by Spectranetics equal to KNC’s net aggregate book value
thereof at the time of such transfer and (b) the Existing Equipment relating
exclusively to the manufacture of the QuickCat Product will be transferred by
KNC to Spectranetics, in each case at the expense of Spectranetics except as
otherwise set forth in this paragraph. Upon the expiration of the SC/TC
Manufacturing Period, (x) the Additional SC/TC Assets will be transferred by KNC
to Spectranetics in exchange for a payment by Spectranetics equal to KNC’s net
aggregate book value thereof at the time of such transfer and (y) all Existing
Equipment or other assets purchased by Spectranetics through the Purchase
Agreement that remain in the possession of KNC will be transferred by KNC to
Spectranetics, in each case subject to the remainder of this paragraph. In the
event that either (aa) KNC elects to not extend the Initial SC/TC Manufacturing
Period or applicable Extended SC/TC Manufacturing Period or (bb) Spectranetics
terminates the Manufacturing Period pursuant to Section 14.1(b) or because a KNC
Change of Control has occurred or KNC has requested an increase in the Transfer
Prices, then the cost of removing and moving the Additional Assets and the
Existing Equipment to a location designated by Spectranetics shall be borne by
KNC. In all other instances, such cost will be borne by Spectranetics. Any
Transfer Taxes (as defined in the Purchase Agreement) arising in connection with
the transfer of ownership by KNC of the Additional Assets shall be shared
equally by KNC and Spectranetics.     14.3   For the six months preceding and
the six months following the expiration of each of the QuickCat Manufacturing
Period and the SC/TC Manufacturing Period, KNC shall provide to Spectranetics
such transition services as may be reasonably requested by Spectranetics in
connection with Equipment for the respective Products, with the purpose of such
services to be the validation of the equivalency of Spectranetics’ packaging
equipment with that of KNC. In the event that either (a) KNC elects to not
extend the Initial SC/TC Manufacturing Period or applicable Extended SC/TC
Manufacturing Period or (b) Spectranetics terminates the Manufacturing Period
pursuant to Section 14.1(b) or because a KNC Change of Control has occurred or
KNC has requested an increase in the Transfer Prices, then the cost of the
transition services described in this Section 14.3 shall be borne by KNC. In all
other instances, the reasonable, pre-approved cost of such services will be
borne by Spectranetics.     14.4   In the event of a material failure by a party
to comply with any of its obligations contained herein, the party not in default
shall give to the party in default written notice specifying the nature of the
default, requiring such defaulting party to make good or otherwise cure such
default, and stating the non-defaulting party’s intention to terminate this
Agreement if such default is not cured. If such default is not cured within
sixty (60) days after the date such notice was sent, then the party not in
default shall be entitled, without prejudice to any other rights

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------



 



      conferred on it by this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement by written
notice of termination to the defaulting party. Notwithstanding anything to the
contrary set forth herein, any termination of this Agreement shall be subject in
all respects to Section 14.6.     14.5   Termination or expiration of this
Agreement for any reason will not relieve a party from accrued payment
obligations or from obligations which are expressly indicated to survive
termination or expiration of this Agreement.     14.6   In addition to the
rights otherwise specified to survive herein, the following Articles and
Sections of this Agreement shall survive its termination or expiration:
Article 1, Sections 14.2, 14.3, 14.5, 14.6, Article 15 and Article 17, provided,
however, if KNC materially breaches its non-competition obligations under the
Non-Competition Agreement and does not cure such breach within thirty (30) days
of receipt of notice, then Article 15 shall also expire.

15.   REVENUE SHARE

  15.1   In exchange for the services provided hereunder, Spectranetics shall
pay to KNC a revenue share (the “Revenue Share”) in accordance with the
following:

  (a)   if the SC/TC Manufacturing Period ended because (i) KNC delivered
written notice to Spectranetics of its intent not to extend the SC/TC
Manufacturing Period beyond the Initial SC/TC Manufacturing Period or applicable
Extended SC/TC Manufacturing Period, (ii) Spectranetics terminated the
Manufacturing Period pursuant to Section 14.1(b), or (iii) Spectranetics elected
not to extend the SC/TC Manufacturing Period beyond the Initial SC/TC
Manufacturing Period or applicable Extended SC/TC Manufacturing Period due to a
KNC Change of Control or a request by KNC for increased Transfer Prices, then
the Revenue Share shall be an amount equal to ***** of the Combined Revenue
attributable to each Fee Year, or     (b)   if the SC/TC Manufacturing Period
terminated or expired for any reason other than as set forth in clause
(a) above, then the Revenue Share shall be an amount equal to ***** of the
Combined Revenue attributable to each Fee Year; provided, however, that to the
extent the Combined Revenue exceeds ***** for any Fee Year, then such *****
shall be reduced to ***** solely with respect to the Combined Revenue earned for
such Fee Year in excess of ***** (and, for the avoidance of doubt, such *****
shall be restored with respect to each subsequent Fee Year).     (c)   In the
event that (i) the United States Patent and Trademark Office (the “USPTO”)
issues a non-appealable notice of final rejection of the TC

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------



 



      Patents substantially in the form as written as of the Effective Date and
no patent issues including a claim that covers a Product as modified pursuant to
the Development Agreement and (ii) thereafter a product that competes with the
ThromCat Product is introduced and such newly introduced product would have
infringed a claim of the TC Patents had such patents issued substantially in the
form as written as of the Effective Date (a “Competing Product”), then the TC
Commission or Revenue Share for the ThromCat Product, as applicable, shall be
reduced in accordance with the following, which reduction shall be effective on
the date that is the later of (x) three (3) years after the Effective Date and
(y) the date the Competing Product is introduced in either the United States or
outside the United States (as applicable):

  (1)   When the TC Commission rate equals *****, for every one dollar ($1)
reduction in the average Sales Price of the ThromCat Product compared with the
baseline average Sales Price of the ThromCat Product, as calculated by averaging
the Sales Price of all ThromCat Products sold by Spectranetics during the Fiscal
Quarter immediately preceding the introduction of the Competing Product, the TC
Commission will be reduced by ***** percentage points; provided that the TC
Commission rate shall not be reduced to an amount less than *****.     (2)   If
the Revenue Share rate equals *****, for every one dollar ($1) reduction in the
average Sales Price of the ThromCat Product compared with the baseline average
Sales Price of the ThromCat Product, as calculated by averaging the Sales Price
of all ThromCat Products sold by Spectranetics during the Fiscal Quarter
immediately preceding the introduction of the Competing Product, the Revenue
Share rate with respect to the ThromCat Product will be reduced by *****
percentage points; provided that the Revenue Share rate shall not be reduced to
an amount less than *****.     (3)   If the Revenue Share rate equals *****, for
every one dollar ($1) reduction in the average Sales Price of the ThromCat
Product compared with the baseline average Sales Price of the ThromCat Product,
as calculated by averaging the Sales Price of all ThromCat Products sold by
Spectranetics during the Fiscal Quarter immediately preceding the introduction
of the Competing Product, the Revenue Share rate with respect to the ThromCat
Product will be reduced by ***** percentage points; provided that the Revenue
Share rate shall not be reduced to an amount less than *****.

      For purposes of illustration and not limitation, if, at the time that the
conditions in the first paragraph of this Section 15.1(c) are satisfied, the
Revenue Share rate

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



      equals ***** and the baseline average Sales Price of the ThromCat Product
during the Fiscal Quarter immediately preceding the introduction of the
Competing Product in the United States is *****, then, if the average Sales
Price in the United States during a subsequent Fiscal Quarter is *****, the
Revenue Share rate would be reduced from ***** with respect to sales of the
ThromCat Product in the United States during such subsequent Fiscal Quarter
(*****), and the Revenue Share per ThromCat Product would be reduced from *****
(*****). Similarly, if, at the time that the conditions in the first paragraph
of this Section 15.1(c) are satisfied, the TC Commission rate equals ***** and
the baseline average Sales Price of the ThromCat Product during the Fiscal
Quarter immediately preceding the introduction of the Competing Product in the
United States is *****, then, if the average Sales Price in the United States
during a subsequent Fiscal Quarter is *****, the TC Commission rate would be
reduced from ***** with respect to sales of the ThromCat Product in the United
States during such subsequent Fiscal Quarter (*****), and the TC Commission per
ThromCat Product would be reduced from ***** (*****).         Any TC Commission
or Revenue Share rate reduction will be calculated when the true up is
calculated each Fiscal Quarter.         For purposes of calculation, Product
sales and average Sales Prices within the United States will be calculated
separately from Product sales and average Sales Prices outside the United
States, and the TC Commission or Revenue Share rate reduction will only apply to
the territory (United States versus outside the United States) where the
Competing Product is introduced.         Spectranetics shall deliver to KNC,
within thirty (30) days after the end of each calendar quarter, reasonably
detailed written accountings of the Combined Revenue for such calendar quarter
(including any calculations with respect to amounts owing with respect to
Product bundled with other items as set forth in Section 6.3), and units sold
during such quarter, in each case on a Product-by-Product and country-by-country
basis and in the form attached as Schedule D hereto. When Spectranetics delivers
such accounting to KNC, it shall also deliver the TC Commission or Revenue Share
due under this Section 15.1 for the calendar quarter. In addition to such
quarterly reports, Spectranetics shall provide to KNC within seven (7) days of
each month end (with information readily available to it in that timeframe)
preliminary estimated monthly Combined Revenue calculations and units sold on a
Product-by-Product and country-by-country basis in the form attached as
Schedule D hereto. For the avoidance of doubt, the parties agree and acknowledge
that any disagreements of the parties with respect to the calculation of the TC
Commission or Revenue Share shall be subject, first, to audit in accordance with
Section 8.1 and then to arbitration in accordance with Section 8.2.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------



 



16. INDEMNIFICATION

  16.1   KNC agrees to indemnify, defend and hold Spectranetics and any of its
officers, directors, Affiliates, employees, sales agents, successors and
permitted assigns (each, a “Spectranetics Indemnified Party”) harmless from and
against any and all claims of third parties for any losses arising out of or
resulting from: (i) any KNC breach of a representation, warranty, covenant or
obligation in this Agreement; or (ii) any negligence, recklessness or wrongful
intentional acts or omissions of KNC or its representatives, directors,
officers, employees and agents, in connection with the activities contemplated
under this Agreement, in each case, only to the extent not due to the
negligence, recklessness or wrongful intentional acts or omissions of a
Spectranetics Indemnified Party, or to the extent such claims are otherwise
subject to indemnification under Section 16.2.     16.2   Spectranetics agrees
to indemnify, defend and hold KNC and any of its officers, directors,
Affiliates, employees, sales agents, successors and permitted assigns (each, a
“KNC Indemnified Party”) harmless from and against any and all claims of third
parties for any losses arising out of or resulting from: (i) any Spectranetics
breach of a representation, warranty, covenant or obligation in this Agreement;
(ii) any negligence, recklessness or wrongful intentional acts or omissions of
Spectranetics or its representatives, directors, officers, employees and agents,
in connection with the activities contemplated under this Agreement, including
without limitation any deceptive, misleading, manipulative or intentionally or
recklessly inaccurate marketing or advertising practices; or
(iii) Spectranetics’ advertising, promoting, marketing, distributing and selling
activities of Product that are not in accordance with Law, in each case, only to
the extent not due to the negligence, recklessness or wrongful intentional acts
or omissions of a KNC Indemnified Party, or to the extent such claims are
otherwise subject to indemnification under Section 16.1.     16.3   To receive
the indemnification protection provided in this Section 16, the party entitled
to indemnification hereunder (the “Indemnified Party”) must provide the party
obligated to provide indemnification hereunder (the “Indemnifying Party”) with
(i) reasonably prompt notice in writing of any such claim or action, (provided
that, the failure to provide such notice shall not relieve the Indemnifying
Party from any of its obligations under this Article 16 except to the extent the
Indemnifying Party is materially prejudiced by such failure) and
(ii) information and reasonable assistance, at the Indemnifying Party’s expense,
as necessary or appropriate to defend or settle such claim or action. No such
third party claim, except the settlement thereof which involves the payment of
money only and for which the Indemnified Party is fully indemnified by the
Indemnifying Party, may be settled by the Indemnifying Party without the written
consent of the Indemnified Party, which shall not be unreasonably withheld or
delayed. The Indemnified Party shall have the right to employ separate counsel
and participate in the defense of any claim or action, at its own expense.
Except

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



      as provided in the last sentence of this Section 16.3, the Indemnified
Party may not settle any claim or action under this Section 16 on behalf of the
Indemnifying Party without first obtaining the Indemnifying Party’s written
permission, and so long as the Indemnifying Party is diligently conducting a
defense as provided herein, it shall not be liable for the attorneys’ fees or
expenses of the Indemnified Party. If an Indemnified Party provides notice of an
indemnification claim in accordance herewith and is not notified within fifteen
(15) days after receipt of such notice, that the Indemnifying Party intends to
defend such claim, the Indemnified Party shall (upon delivering notice to such
effect to the Indemnifying Party) be entitled to defend, settle and/or
compromise such claim, subject to the indemnification provided for herein.

17.   MISCELLANEOUS PROVISIONS

  17.1   Independent Contractor. Neither party shall have the right, power or
authority to assume or create any obligations or responsibility expressed or
implied, on behalf of, or in the name of, the other party, or to bind the other
party in any manner or to any extent whatsoever, without the prior written
approval and acceptance of the other party. Each of the parties hereto is an
independent contractor for the purposes of this Agreement and nothing contained
herein shall be deemed or construed to create the relationship of agency,
partnership or joint venture or any other association except that of an
independent contractor relationship.     17.2   Amendment and Waiver. This
Agreement may be amended, and any provision of this Agreement may be waived,
provided that any such amendment or waiver will be binding on each party only if
such amendment or waiver is set forth in a writing executed by such parties.
Waiver of a breach of the Agreement shall not constitute a waiver of any other
subsequent breach of the Agreement. The waiver of any provision of this
Agreement shall not constitute a continuing waiver of that provision or a waiver
of any other provision of this Agreement.     17.3   Notices. All notices,
demands and other communications to be given or delivered under or by reason of
the provisions of this Agreement will be in writing and will be deemed to have
been given when personally delivered, mailed by overnight mail, return receipt
requested, or sent via confirmed facsimile. Notices, demands and communications
will, unless another address is specified in writing, be sent to the addresses
set forth as follows:

     
If to Spectranetics:
  John G. Schulte
 
  President and CEO
 
  Spectranetics Corporation
 
  96 Talamine Court
 
  Colorado Springs, CO 80907
 
  Facsimile: (719) 447-2070

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



     
With a copy to:
  Roger Wertheimer
 
  Vice President, General Counsel
 
  Spectranetics Corporation
 
  96 Talamine Court
 
  Colorado Springs, CO 80907
 
  Facsimile: (719) 447-2070
 
   
     If to KNC:
  Joseph W. Kaufmann
 
  President and CEO
 
  Kensey Nash Corporation
 
  735 Pennsylvania Dr.
 
  Exton, PA 19341
 
  Facsimile: 484.713.2901
 
   
With a copy to:
  David R. Shevitz
 
  Kimberly T. Smith
 
  Katten Muchin Rosenman LLP
 
  525 West Monroe Street
 
  Chicago, IL 60661
 
  Facsimile: 312.902.1061

  17.4   Severability. Whenever possible, each provision of this Agreement will
be interpreted in such a manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable Law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.     17.5  
Complete Agreement. This document, along with the other Transaction Documents,
contains the complete agreement between KNC and Spectranetics and supersedes all
prior understandings, agreements and representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.
    17.6   Counterparts; Electronic Delivery. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same instrument. Signatures
sent by facsimile transmission, by email of a .pdf, .tiff or similar file or
other electronic transmission shall be deemed to be original signatures.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



  17.7   Governing Law. The law of the State of Delaware will govern, without
regard to the conflicts of law provisions thereof, all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement.     17.8   Governing Law; Dispute
Resolution. Except for matters arising out of Section 8.1, as provided in
Section 8.2, and except where it is pursuant to the terms of this Agreement
entitled to injunctive relief, prior to commencing any litigation in connection
with this Agreement, each party hereto shall use commercially reasonable efforts
to cause its chief executive officer to confer with the chief executive officer
of the other party hereto for a period of at least 30 days, and each party
hereto shall use its commercially reasonable efforts to resolve such dispute.
During such 30-day period, the party seeking to commence such litigation shall
attend no fewer than three (3) full business days of meetings at the other
party’s principal executive offices. Only after compliance with the provisions
of this Section 17.8 may a party hereto commence an action in connection with
this Agreement. Each party hereto hereby submits to the exclusive jurisdiction
of the United States District Court for the District of Delaware and of any
Delaware state court sitting in the County of New Castle, State of Delaware for
purposes of all legal proceedings arising out of or relating to this agreement
or the transactions contemplated hereby. Each party hereto irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum, and the parties hereto irrevocably agree that
all such proceedings shall be heard and determined in such a Delaware state or
federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 17.3 or in such
other manner as may be permitted by law shall be valid and sufficient service
thereof. Each party will continue to perform its obligations under this
Agreement during any dispute, including without limitation paying any undisputed
amounts due hereunder.     17.9   Headings. Section headings used in this
Agreement are for convenience only and form no part or in any way modify or
define the text of meaning or any provision of this Agreement.     17.10   Force
Majeure. Neither party shall be liable or deemed in default for failure to
perform any duty or obligation that such party may have under this Agreement
where such failure has been directly or indirectly caused by any act of God,
fire, inevitable accident, or war. The party whose performance has been so
interrupted shall give the other party prompt notice of the interruption and the
cause thereof, and shall use its commercially reasonable efforts to resume full
performance of

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------



 



      this Agreement as soon as possible. In addition, if a party’s supplier
suffers a force majeure event as defined above that shall constitute a force
majeure event for the affected party hereunder, provided that the party whose
supplier has suffered the force majeure event shall have ninety (90) days to
resolve the supplier issue or replace the supplier.     17.11   Damage
Exclusions. EXCEPT FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS OR LICENSE
RESTRICTIONS, IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES OR LOST SALES OR PROFITS
IN CONNECTION WITH ANY MATTERS RELATING TO THE BUSINESS RELATIONSHIP OF THE
PARTIES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
BY THE OTHER PARTY. THE FOREGOING SHALL NOT APPLY TO KNC’S LIABILITY IN THE
EVENT THAT KNC HAS INTENTIONALLY OR WILLFULLY BREACHED THIS AGREEMENT BY FAILING
TO PERFORM ITS OBLIGATIONS HEREUNDER, OR BY GROSS NEGLIGENCE HAS FAILED TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

[Signature Page Follows]
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of the date first written above.

                      THE SPECTRANETICS CORPORATION       KENSEY NASH
CORPORATION    
 
                   
By:
  /s/ Guy A. Childs
 
      By:   /s/ Joseph W. Kaufmann
 
   
Name:
  Guy A. Childs       Name:   Joseph W. Kaufmann    
Title:
  Vice President and Chief Financial Officer       Title:   Chief Executive
Officer, President and Secretary    

MANUFACTURING AND LICENSING AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule A — Specifications
Schedule B — Form of Blanket Purchase Order
Schedule C — Form of Shipping Order
Schedule D — Form of Revenue Share Reporting Schedule

1